DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,662 in view of Thompson et al. Both inventions are drawn towards displaying and ceasing interactive content related to an event. The present claim differs by limitations of identify a keyword indicative of a beginning of an event in the media content and in response to identifying the keyword. Thompson et al teaches concepts of identify a keyword indicative of a beginning of an event in the media content and in response to identifying the keyword (Para. 0103, 0278, 0280-281, 0382). Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent claims before the effectively filing date for the common knowledge purpose of accurately identifying key events in media program to provide viewer with supplemental content. 
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,036 in view of Thompson et al. Both inventions are drawn towards displaying and ceasing interactive content related to an event. The present claim differs by limitations of identify a keyword indicative of a beginning of an event in the media content and in response to identifying the keyword. Thompson et al teaches concepts of identify a keyword indicative of a beginning of an event in the media content and in response to identifying the keyword (Para. 0103, 0278, 0280-281, 0382). Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent claims before the effectively filing date for the common knowledge purpose of accurately identifying key events in media program to provide viewer with supplemental content.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US PG Pub No. 2017/0072321), in view of Lincke et al (US PG Pub No. 2016/0249115).
Regarding claims 51 and 61, Thompson et al teaches a method comprising: 
receiving a stream of media content, wherein the media content corresponds to a live event (Figures 26, 29, 33B and 38; Para. 0277)
processing the media content to identify a keyword indicative of a beginning of an event in the media content (i.e. speech to text conversion for use as tags, such as names and events) (Para. 0103, 0278); 
in response to identifying the keyword indicative of the beginning of the event in the media content: generating for presentation a poll associated with the event (i.e. generating question related to events in the game) (Para. 0280-281, 0382);
determining whether metadata associated with the event indicates the event has ended in real-time and in response to determining that the metadata indicates the event has ended in real-time (Figures 37-38; Para. 0092, 0105, 0278, 0283).The reference is unclear with respect to cease generating for presentation the poll.  
	In similar field of endeavor, Lincke et al teaches cease generating for presentation the poll (Para. 0065). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose to make sure that the viewing portion of the display screen is not cluttered so as to allow the user to have an enriching viewing experience while providing access to the additional information related to the broadcast content at any time during the presentation of the broadcast content.
Regarding claims 52 and 62, Thompson and Lincke, the combination teaches wherein processing the media content to identify the keyword indicative of the beginning of the event in the media content comprises: performing audio processing to identify audio features of the media content indicative of the beginning of the event (Thompson: Para. 0103 and 0203).  
Regarding claims 53 and 63, Thompson and Lincke, the combination teaches wherein processing the media content to identify the keyword indicative of the beginning of the event in the media content comprises: performing image processing to identify graphics, objects, or text of the media content indicative of the beginning of the event (Thompson: Para. 0100, 0102 and 0258).  
Regarding claims 54 and 64, Thompson and Lincke, the combination teaches the media content is delayed relative to the live event (Thompson: Para. 0091).  
Regarding claims 55 and 65, Thompson and Lincke, the combination teaches the metadata comprises a keyword indicating the event has ended in real-time (Thompson: Figures 37-38; Para. 0092, 0105, 0278, 0283).  
Regarding claims 56 and 66, Thompson and Lincke, the combination teaches the metadata comprises a timestamp indicating a real-time time point at which the event has ended (Thompson: Para. 0093).  
Regarding claims 57 and 67, Thompson and Lincke, the combination teaches the metadata is embedded in the media content or is retrieved separately from the media content (Thompson: Para. 0084).  
Regarding claims 58 and 68, Thompson and Lincke, the combination teaches generating for presentation the poll associated with the event comprises: retrieving information related to the event; and generating the poll based on the information related to the event, wherein the poll includes a question regarding an outcome of the event (Thompson: Figure 38; Para. 0382).  
Regarding claims 59 and 69, Thompson and Lincke, the combination teaches receiving, from each of a plurality of user devices, a selection of an answer to the poll; aggregating the answers received from the plurality of user devices; and in response to determining that the metadata indicates the event has ended in real-time, generating for presentation a result of the poll (Figures 37-38; Para. 0092, 0105, 0278, 0283, 0319).  
Regarding claims 60 and 70, Thompson and Lincke, the combination teaches limitations discussed with respect to claims 51 and 61. The reference is unclear with respect to the media content is generated for presentation on a first device, and the poll is generated for presentation on a second device that is different from the first device. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing the media content is generated for presentation on a first device, and the poll is generated for presentation on a second device that is different from the first device before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user(s) to answer poll questions without interrupting other viewer(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423